Citation Nr: 0336342	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of right femur fracture with valgus deformity of 
the right knee, currently rated as 30 percent disabling.

2.  Evaluation of osteoarthritis of the right hip, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1981 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating determination of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the veteran perfected the 
issue of entitlement to service connection for a left knee 
disorder.  In a September 2002 rating determination, the RO 
granted service connection for a left knee disorder and 
assigned a 10 percent disability evaluation.  This decision 
constitutes a full grant of the benefits sought, and the 
issue of service connection for a left knee disorder is no 
longer before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed Cir. 1997).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.  


REMAND

With regard to the issues listed on the title page of this 
decision, the Board notes that there has been no VCAA letter 
issued from the RO and the Board has been prohibited from 
curing this defect.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the is case is remanded for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

If upon completion of the above development, any of the 
claims remain denied, the case should be returned to the 
Board after compliance with requisite appellate procedures.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




